DETAILED ACTION
This office action is responsive to application 16/928,698 filed on July 14, 2020.  Claims 1-20 are pending in the application.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on July 14, 2020 was received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-7 and 15-20) in the reply filed on October 5, 2022 is acknowledged.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 5, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 6,724,012) in view of Furst et al. (US 2010/0207112).

	Consider claim 1, Kimura teaches:
	An optical sensor (see figures 6, 7 and 21) comprising: 
	a substrate (substrate, 430, figure 21, column 30, lines 60-64); 
	a circuit element layer (e.g. comprising TFTs 401-405 of figure 21, column 30, lines 36-41) disposed on the substrate (430, see figure 21) and including a circuit element (e.g. TFTs 401-405, see figure 21); and 
	a photoelectric element layer (i.e. including photodiode 421, figure 21, column 30, lines 42-46) including a photoelectric element (photoelectric conversion layer, 407, figure 21, column 30, lines 42-46), and a bias electrode (e.g. anode electrode, 408, figure 21, column 30, lines 42-46) connected to the photoelectric element (407, see figure 21), wherein the photoelectric element (407) is connected to the circuit element (e.g. TFT 403, see figure 21, column 31, lines 14-24).
	However, Kimura does not explicitly teach that the photoelectric element layer includes a self-assembled monolayer disposed on the photoelectric element.
	Furst et al. similarly teaches an organic photodetector (figure 1) comprising a photoelectric element layer including a photoelectric element (organic photoactive layer, 3, figure 1, paragraph 0047).
	However, Furst et al. additionally teaches that the photoelectric element layer includes a self-assembled monolayer disposed on the photoelectric element (A SAM is disposed between the photoelectric element (3) and the anode (2) or between the photoelectric element (3) and the cathode (4), see paragraphs 0050, 0020 and 0047.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the photelectric element layer taught by Kimura include a self-assembled monolayer disposed on the photoelectric element as taught by Furst et al. for the benefit of reducing dark current (Furst et al., paragraphs 0002 and 0010).

	Consider claim 7, and as applied to claim 1 above, Kimura further teaches a planarization layer formed on the photoelectric element layer (i.e. the layer between the photodiode (421) and the sensor wiring (414) as shown in figure 21).

 	Consider claim 15, Kimura teaches:
	A display device (see figures 6, 7 and 21) comprising: 
	a display panel (figure 6) including pixels (101, figures 6 and 7, column 4, lines 6-13 and lines 54-61, column 5, lines 3-13, lines 25-30 and lines 63-67); and 
	an optical sensor disposed on the display panel (see figure 6) and including a plurality of sensor pixels (Each pixel (101) includes a light emitting element portion (211) and a sensor portion (221), figure 7, column 5, lines 3-13, lines 25-30 and lines 63-67.), wherein 
	each of the plurality of sensor pixels (see figure 21) includes: 
	a first substrate (substrate, 430, figure 21, column 30, lines 60-64); 
	a first circuit element layer (e.g. comprising TFTs 403-405 of figure 21, column 30, lines 36-41) disposed on the first substrate (430, see figure 21) and including a first circuit element configuring the plurality of sensor pixels (e.g. TFT 403, see figure 21, column 31, lines 14-24); and 
	a photoelectric element layer (i.e. including photodiode 421, figure 21, column 30, lines 42-46) including a photoelectric element (photoelectric conversion layer, 407, figure 21, column 30, lines 42-46) and a bias electrode (e.g. anode electrode, 408, figure 21, column 30, lines 42-46) connected to the photoelectric element (407, see figure 21), wherein the photoelectric element (407) is connected to the first circuit element (e.g. TFT 403, see figure 21, column 31, lines 14-24),.
	However, Kimura does not explicitly teach that the photoelectric element layer includes a self-assembled monolayer overlapped by the bias electrode.
	Furst et al. similarly teaches an organic photodetector (figure 1) comprising a photoelectric element layer including a photoelectric element (organic photoactive layer, 3, figure 1, paragraph 0047) and bias electrode (bottom electrode, 2, paragraph 0047).
	However, Furst et al. additionally teaches that the photoelectric element layer includes a self-assembled monolayer overlapped by the bias electrode (A SAM is disposed between the photoelectric element (3) and the anode (2) or between the photoelectric element (3) and the cathode (4), see paragraphs 0050, 0020 and 0047.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the photelectric element layer taught by Kimura include a self-assembled monolayer overlapped by the bias electrode as taught by Furst et al. for the benefit of reducing dark current (Furst et al., paragraphs 0002 and 0010).

	Consider claim 19, and as applied to claim 15 above, Kimura further teaches that the display panel includes: a second substrate with a second circuit element layer disposed on the second substrate and including a second circuit element configuring the pixels (i.e. the substrate area (430) on which second circuit elements 401 and 402 are provided, as shown in figure 21); a light emitting element layer formed on the second circuit element layer and including light emitting elements (e.g. including light emitting element 422 of figure 21) forming the plurality of pixels (see figure 21, column 30, lines 60-64); and a second protective layer formed on the light emitting element layer (i.e. the layer below the light emitting element (422) shown in figure 21).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 6,724,012) in view of Furst et al. (US 2010/0207112) as applied to claim 1 above, and further in view of Makita (US 2011/0261019).

	Consider claim 6, and as applied to claim 1 above, Kimura teaches that the circuit element (403) is a TFT (column 31, lines 1-5).
	However, the combination of Kimura and Furst et al. does not provide details as to what the TFT is comprised of.
	Makita similarly teaches a display device (figure 1) having a TFT (125, paragraphs 0093-0097).
	However, Makita additionally teaches that the circuit element layer (see figure 1) includes: an active pattern having a channel region (116), and a source region (114) and a drain region (114) on opposing sides of the channel region (116, see figure 1, paragraph 0095), respectively; a gate insulating layer (gate insulating film, 110) covering the active pattern (see figure 1, paragraph 0095); a gate electrode (111) formed on the gate insulating layer (see figure 1, paragraph 0095), wherein at least a part of the gate electrode (111) overlaps the channel region (116, see figure 1); an interlayer insulating layer (silicon nitride film, 121, paragraph 0096) covering the gate electrode (111, see figure 1, paragraph 0096); a source electrode and a drain electrode (electrodes and interconnects, 123, paragraph 0095) formed on the interlayer insulating layer (121, see figure 1) and respectively connected to the source region (114) and the drain region (114) through contact holes (see figure 1, paragraph 0095); and a protective layer (silicon dioxide film, 122) covering the source electrode (123) and the drain electrode (123, see figure 1, paragraph 0096).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the circuit element layer taught by the combination of Kimura and Furst et al. be configured in the manner taught by Makita for the benefit of enhancing performance while reducing size and cost (Makita, paragraph 0053).

Allowable Subject Matter
Claims 2-5, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 2, the prior art of record does not teach nor reasonably suggest that the photoelectric element includes: a lower electrode connected to the circuit element; a P-Intrinsic-N (PIN) layer disposed on the lower electrode; and an upper electrode disposed on the PIN layer and connected to the bias electrode, in combination with the other elements recited in parent claim 1.

	Claims 3-5 contain allowable subject matter as depending from claim 2.

	Consider claim 16, the prior art of record does not teach nor reasonably suggest that the photoelectric element includes: a lower electrode connected to the circuit element; a P-Intrinsic-N (PIN) layer disposed on the lower electrode; and an upper electrode disposed on the PIN layer and connected to the bias electrode, in combination with the other elements recited in parent claim 15.

	Claims 17 and 18 contain allowable subject matter as depending from claim 16.

	Consider claim 20, the prior art of record does not teach nor reasonably suggest that the display panel further includes a light blocking layer disposed between the second substrate and the second circuit element layer and including openings through which incident light passes, in combination with the other elements recited in parent claims 15 and 19.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Zhao et al. (US 2015/0187837) teaches a photodetector assembly (figure 3) with a self-assembled monolayer (70, paragraph 0035).
Dupoiron et al. (US 2022/0262863) teaches a pixel assembly (figure 13) having a self-assembled monolayer (see paragraph 0180).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696